Citation Nr: 1218101	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-19 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral foot dermatophytosis or pseudomonas aeruginosa.

2.  Entitlement to an evaluation in excess of 20 percent disabling for a low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1984 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Milwaukee, Wisconsin that denied entitlement to an evaluation in excess of 20 percent disabling for a low back strain, and from an April 2008 rating decision of the RO in Sioux Falls, South Dakota that denied entitlement to service connection for bilateral foot dermatophytosis or pseudomonas aeruginosa.  In November 2007, jurisdiction was transferred from the RO in Milwaukee, Wisconsin, to Sioux Falls, South Dakota.  In August 2008, jurisdiction was then transferred to the RO in Des Moines, Iowa.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from May 1984 to December 1986.  He claims that he incurred a bilateral foot fungal or bacterial condition while performing an exercise in Panama that involved carrying equipment through creeks and other standing water for two days.  He reports that when he arrived at his camp and removed his boots, his feet "dried up and burst open" with what he believed to be athletes foot, that he was sent to the medic for treatment, and was then released back into the field.  The Veteran asserts that his foot condition was later found to be some sort of bacterial infection other than athlete's foot that has not been able to resolve despite treatment post-service with anti-bacterial and antibiotic medications.  See Statement, December 2007; Form 21-4142, November 2007. 

In this regard, the record includes a February 2007 VA treatment record that reflects that the Veteran reported experiencing intermittent athlete's foot and that he presently had a rash, and that a diagnosis of tinea pedis was recorded.  March 2007 VA podiatry records (Leavenworth) further reflect that the Veteran complained of an infection between his toes that he reported he had since service in Panama after his feet were wet for three days straight.  Physical examination revealed green and yellow macerated tissue in the first to fourth interdigital spaces B with a mild odor present.  A provisional diagnosis of a possible skin infection versus unidentified fungus was recorded.  A culture was taken, which results revealed a large amount of pseudomonas aeruginosa bacteria, and the Veteran was prescribed Cipro and gentamycin.  Subsequent VA records reflect that the Veteran was followed in April 2007 twice for pseudomonas aeruginosa, his skin was infected, and his Cipro prescription was renewed.  June 2007 podiatry records reflect a diagnosis of skin infection pseudomonas, that genetian violet was applied to the webspaces, and the Veteran was given gentamycin cream.  

A September 2007 VA urgent care record (Milwaukee) reflects that the Veteran complained of green itchy patches of skin between his toes that started 21 yrs ago, examination revealed green scaly patches between the toes of both feet, and a diagnosis of dermatophytosis was recorded.  A subsequent September 2007 VA podiatry record (Milwaukee) reflects that the Veteran reported green fungal changes between his toes for 21 years that itched and smelled at times.  It was noted that a prior culture had been taken at the Leavenworth VA medical center (in March 2007) and oral and topical antibiotics were tried with no resolve, as well as gentian violet, but no oral antifungal, although he had used topical clotrimazole without any change.  Maceration of each webspace was noted.  A diagnosis of tinea pedis versus erythasma (or both) was recorded, and samples for a KOH prep and fungal cultures were taken, as well as a gram stain and culture susceptibility (bacterial).  The Veteran was prescribed Lamisil tablets and loprox cream.  An October 2007 microbiology report (Milwaukee) reflects that the bacterial culture revealed pseudomonas aeruginosa.  The KOH prep and the fungal culture were both negative.

In light of this record, the Board concludes that the Veteran is shown to have a current disability.  Furthermore, the Board acknowledges that the Veteran is competent to report experiencing skin complaints since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  VA's duty to assist includes the duty to provide a veteran with a VA examination or medical opinion when the evidence "indicates" that a disability "may be associated with the claimant's service."  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also 38 U.S.C.A. 5103A(d)(2)(B) (West 2002).  Because recent treatment records reflect evidence of a current disability, and because the Veteran reports that he has experienced skin complaints since service, the Board finds the evidence meets the low threshold requirement for requiring a VA examination.

With respect to the claim of entitlement to an increased evaluation for low back strain, the Board notes that the Veteran was last examined in April 2010.  However, in an April 2011 statement, the Veteran asserted that he had no range of motion at all in his back, which suggests a significant worsening since his last VA examination.  In light of evidence suggesting worsening of this disability, a current examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the severity of her service-connected low back strain.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report. 

The examiner should identify all currently present lumbar spine and their severity.  The results of range of motion testing should be reported.  Specifically, the examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factor limits motion. 

The examiner should specifically address whether there are associated neurological symptoms related to the Veteran's lumbar spine disability, and if so, the nerves affected.  Any paralysis, neuritis, or neuralgia should be characterized as mild, moderate or severe. 

If intervertebral disc syndrome is identified, the examiner should indicate whether such is productive of incapacitating episodes. If incapacitating episodes are identified, the examiner should state their frequency.

2. Schedule the Veteran for an appropriate VA examination for his claimed skin conditions of the feet.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed skin condition. After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has a skin disability or disabilities of the feet of any kind.  If so, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's current skin conditions or rashes had their onset during, or are otherwise related to his military service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent SSOC.  If the benefits sought on appeal remain denied, he and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


